DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 3 recites the limitation "the first recess".  There is insufficient antecedent basis for this limitation in the claim. For the sake of examination, the Examiner interprets “the first recess” as “the primary recess”. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-2, 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bartley et al. (US Patent 2006/0097370, hereinafter referred to as Bartley). 
As to claim 1, Bartley teaches 1. A printed wiring board including a land side and a shell side, comprising: at least one electrical connection on the land side: a primary recess that extends toward the land side and to a first depth in the shell side, wherein the primary recess includes a first-recess footprint that projects to the land side to encompass the at least one connection; and a subsequent recess that extends toward the land side and to a subsequent depth in the shell side, wherein the subsequent recess is encompassed by the first-recess footprint.  [see 2, 8 in Fig. 1~4 for example]
As to claim 2, Bartley teaches 2. The printed wiring board of claim 1, further including a semiconductive device above the land side, wherein the primary recess overlaps at least a part of the semi conductive device. [see 65 in Fig. 4 for example]
As to claim 4, Bartley teaches 4. The printed wiring board of claim 1, further including: a semi conductive device above the land side, wherein the primary recess overlaps at least a part of the semi conductive device; and a subsequent device in the subsequent recess, wherein the subsequent device is coupled to power and to ground within the subsequent recess; and a first device in the first depression, wherein the first 
Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

3.	Claim 3, 5-19 rejected under 35 U.S.C. 103(a) as being unpatentable over Bartley in view of Go et al. (U.S. Patent Application Publication 2019/0394871, hereinafter referred to as Go).
As to claim 3, Bartley may not teach 3. The printed wiring board of claim 1, further including: a passive device in the subsequent recess, wherein the passive device is coupled to power and to ground within the subsequent recess; and a first device in the first recess, wherein the first device is coupled to power and to ground within the first recess, wherein the first device extends over at least a portion of the passive device.
Go teaches this limitation [Fig.1; ¶0027 for example]
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Bartley and Go to “integrate one or more land-side capacitors into the package" in Bartley according to Go, for the further advantage of “utilizing known IC packaging method”. […The typical semiconductor package assembly 100 may include a motherboard 101, a foundation 
As to claim 5, Bartley and Go teach 5. The printed wiring board of claim 1, further including: a passive device in the subsequent recess, wherein the passive device is coupled to power and to ground , within the subsequent recess; a first device in the first recess, wherein the first device is coupled to power and to ground within the first recess, wherein the first device extends over at least a portion of the passive device: and a semiconductor device package substrate on the land side, ·wherein the first device and the passive device are coupled to the semiconductor device package substrate. [Bartley Fig.4 and Go Fig.1; ¶0027, for example]
As to claim 6, Bartley and Go teach 6. The printed wiring board of claim 1, further including: a passive device in the subsequent recess, wherein the passive device is coupled to power and to ground within the subsequent recess; a first device in the first recess, wherein the first device is coupled to power and to ground within the first recess, wherein the first device extends over at least a portion of the passive device; a semiconductor device package substrate on the land side, wherein the first device and the passive device are coupled to the semiconductor device package substrate; and a semi conductive device on a die side of the semiconductor device package substrate. [Bartley Fig.4 and Go Fig.1; ¶0027, for example]
As to claim 7, Bartley and Go teach 7. The printed wiring board of claim 1, further including: a passive device in the subsequent recess, wherein the passive device is coupled to power and to ground within the subsequent recess: a first device in the first recess, wherein the first device is coupled to power and to ground within the first recess, wherein the first device extends over at least a portion of the passive device: a semiconductor device package substrate on the land side, wherein the first device and the passive device are coupled to the semiconductor device package substrate: and a semi conductive device on a die side of the semiconductor device package substrate, and wherein the semiconductive device is part of a chipset. [Bartley Fig.4 and Go Fig.1; ¶0027, for example]
As to claim 8, Bartley and Go teach 8. The printed wiring board of claim 1, furthering including: a third recess that extends toward the land side and to a third depth in the shell side, wherein the third recess is encompassed by the first-recess footprint; a passive device in the subsequent recess, wherein the passive device is coupled to power and to ground within the subsequent recess; a first device in the first recess, wherein the first device is coupled to power and to ground within the first recess, wherein the first device extends over at least a portion of the passive device; a third device in the third recess, wherein the third device is coupled to power and to ground within the third recess: and an alternate first device in the primary recess wherein the alternate first device is coupled to power and to ground within the first recess, wherein the alternate first device extends over at least a portion of the third device. [Bartley Fig.4 and Go Fig.1; ¶0027, for example]
As to claim 9, Bartley and Go teach 9. The printed wiring board of claim 1, further including: a third recess that extends toward the land side and to a third depth in the shell side, wherein the third recess is encompassed by the first-recess footprint; a passive device in the subsequent recess, wherein the passive device is coupled to power and to ground within the subsequent recess; a third device in the third recess, wherein the third device is coupled to power and to ground within the third recess; a first device in the first recess, wherein the first device is coupled to power and to ground within the first recess, wherein the first device extends over at least a portion of the subsequent device, and wherein the first device extends over at least a portion of the third device. [Bartley Fig.4 and Go Fig.1; ¶0027, for example]
As to claim 10, Bartley and Go teach 10. The printed wiring board of cl aim 1, further including: a subsequent device in the subsequent recess, wherein the subsequent device is coupled to power and to ground within the subsequent recess; a first device in the first depression, wherein the first device is coupled to power and to ground within the first depression, wherein the first device extends over at least a portion of the subsequent device; a semiconductor device package substrate on the land side, wherein the first device and the subsequent device are coupled to the semiconductor device package substrate; and a semiconductive device on a die side of the semiconductor device package substrate, and wherein the semiconductive device is part of a chipset; a third recess that extends toward the land side and to a third depth in the shell side, wherein the third recess is encompassed by the first-depression footprint; a subsequent device in the subsequent recess, wherein the subsequent device is coupled to power and to ground ·within the subsequent recess: a first device in the first depression, wherein the first device is coupled to power and to ground within the first depression, wherein the first device extends over at least a portion of the subsequent device: a third device in the third recess, wherein the third device is coupled to power and to ground within the third recess: and an alternate first device in the primary recess, wherein the alternate first device is coupled to power and to ground within the first depression, wherein the alternate first device extends over at least a portion of the third device; and a semiconductor device package substrate on the land side, wherein the first  semiconductive device and the passive device are coupled to the semiconductor device package substrate. [Bartley Fig.4 and Go Fig.1; ¶0027, for example]
As to claim 11, Bartley and Go teach 11. The printed wiring board of claim 1, further including: a third recess that extends toward the land side and to a third depth in the shell side, wherein the third recess is encompassed by the first-recess footprint; a passive device in the subsequent recess, wherein the passive device is coupled to power and to ground within the subsequent recess: a third device in the third recess, wherein the third device is coupled to power and to ground within the third recess; and a first semiconductive device in the first recess, wherein the first semiconductive device is coupled to power and to ground within the first recess, wherein the first semiconductive device extends over at least a portion of the passive device, and wherein the first semi conductive device extends over at least a portion of the third device. [Bartley Fig.4 and Go Fig.1; ¶0027, for example]
As to claim 12, Bartley and Go teach 12. The printed wiring board of claim 1, further including: a third recess that extends toward the land side and to a third depth in the shell side, wherein the third recess is encompassed by the first-recess footprint: a passive device in the subsequent recess, wherein the passive device is coupled to power and to ground within the subsequent recess: a third device in the third recess, wherein the third device is coupled to power and to ground within the third recess: a first semiconductive device in the first recess, wherein the first semiconductive device is coupled to power and to ground within the first recess, ·wherein the first semiconductive device extends over at least a portion of the passive device, and wherein the first semiconductive device extends over at least a portion of the third device; and a semiconductor device package substrate on the land side, wherein the first semiconductive device and the passive device are coupled to the semiconductor device package substrate. [Bartley Fig.4 and Go Fig.1; ¶0027, for example]
As to claim 13, Bartley and Go teach 13. The printed wiring board of claim 1, further including: a passive device in the subsequent recess, wherein the passive device is coupled to power and to ground within the subsequent recess; a first semiconductive device on a flexible cable that contacts the shell side, wherein the first semiconductive device extends into the first recess: and a first device in the first recess, wherein the first device is a capacitor coupled to power within the primary recess and coupled to ground at the flexible cable, and wherein the first semiconductive device extends over at least a portion of the passive device. [Bartley Fig.4 and Go Fig.1; ¶0027, for example]
As to claim 14, Bartley and Go teach 14. The printed wiring board of claim 1, further including: a passive device in the subsequent recess, wherein the passive device is coupled to power and to ground within the subsequent recess: a first semi conductive device on a flexible cable that contacts the shell side, wherein the first semiconductive device extends into the first recess: a first device in the first recess, wherein the first device is a capacitor coupled to power within the primary recess and coupled to ground at the flexible cable, and wherein the first semiconductive device extends over at least a portion of the passive device; and a semiconductor device package substrate on the land side, wherein the first semiconductive device and the passive device are coupled to the semiconductor device package substrate. [Bartley Fig.4 and Go Fig.1; ¶0027, for example]
As to claim 15, Bartley and Go teach 15. A semiconductor device package, comprising: a semi conductive device on a die side of a semiconductor device package substrate; a printed wiring board including a land side and a shell side, wherein the semiconductor device package substrate is coupled on the land side: a primary recess that extends toward the land side and to a first depth in the shell side, wherein the primary recess includes a first-recess footprint that projects to the land side to overlap at least a portion of the semiconductor device package substrate; a first device in the first recess, wherein the first device is coupled to the semiconductive device; a subsequent recess that extends toward the land side and to a subsequent depth in the shell side, wherein the subsequent recess is encompassed by the first-recess footprint: a capacitor in the subsequent recess, wherein the capacitor is coupled to the semiconductive device; a third recess that extends toward the land side and to a third depth in the shell side, wherein the subsequent recess is encompassed by the first-recess footprint; and a capacitor in the third recess, wherein the capacitor is coupled to the semiconductive device.  [see rejection claim 3 above]
As to claim 16, Bartley and Go teach 16. The semiconductor device package of claim 15, further including: a capacitor in a fourth recess that extends toward the land side and to a fourth depth in the shell side, wherein the fourth recess is encompassed by the first-recess footprint. [Bartley Fig.4 and Go Fig.1; ¶0027, for example]
As to claim 17, Bartley and Go teach 17 The semiconductor device package of claim 15, wherein the first device in the primary recess is a memory chip suspended from the first recess. [Bartley Fig.4 and Go Fig.1; ¶0027, for example]
As to claim 18, Bartley and Go teach 18. The semiconductor device package of claim 15, wherein the first device in the primary recess is a memory chip, further including; a flexible cable on the shell side, wherein the first device in the primary recess is coupled to the flexible cable; and a first capacitor in the first recess, wherein the first capacitor is coupled to power within the primary recess, and wherein the first capacitor is coupled to ground at the flexible cable. [Bartley Fig.4 and Go Fig.1; ¶0027, for example]
As to claim 19, Bartley and Go teach 19. The semiconductor device package of claim 15, wherein the first device in the primary recess is a capacitor. [Bartley Fig.4 and Go Fig.1; ¶0027, for example]
Conclusion
Claims 1-19 are rejected as explained above.
The prior art made of record in the PTO-892 form and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAEHWAN OH whose telephone number is (571) 270-5800.  The examiner can normally be reached on Monday - Friday 9:00 AM-5:00PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAEHWAN OH/
Primary Examiner, Art Unit 2816